Citation Nr: 0104282	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscular dystrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from June 1976 to June 
1980, and from December 1985 to April 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO denied the veteran's 
claim of entitlement to service connection for muscular 
dystrophy.

The Board notes that in January 1999, a letter from the 
veteran was received in which he indicated that he desired to 
file a claim for pension.  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  


REMAND

The veteran asserts that his muscular dystrophy is related to 
his service.  He argues that his symptoms must have been 
present during his second period of service because he was 
discharged for an inability to physically perform, 
specifically, he was unable to do push-ups due to upper 
extremity weakness.  

The Board initially notes that at the time of the RO's denial 
of the claim in July 1999, it appears that the RO determined 
that there was no competent evidence indicating that the 
veteran's muscular dystrophy was due to his service.  
Although the basis for the RO's July 1999 decision is not 
entirely clear, the RO cited 38 U.S.C.A. § 5107(a) 
(pertaining to the requirement of a well-grounded claim) in 
its September 1999 statement of the case, and it appears that 
the RO denied the claim as not well grounded.  However, 
during the course of the appeal, legislative changes have 
significantly altered VA' s duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded " claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for muscular dystrophy.  Under the circumstances, 
the Board has determined that it cannot issue a decision on 
the veteran's claim without prejudicing his right to due 
process under law.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
veteran's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

2.  The veteran and his representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claim.  If the veteran has or can obtain 
evidence that establishes that his 
muscular dystrophy is related to his 
service, that evidence must be submitted 
by him to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




